


    
SEVERANCE AGREEMENT
This SEVERANCE AGREEMENT (this “Agreement”) is entered into as of December 16,
2013 (the “Effective Date”) between LISA M. HAMBLET (“Executive”) and STOCK
BUILDING SUPPLY HOLDINGS, INC., a Delaware corporation (the “Company”).
RECITALS
WHEREAS, the Company desires to offer certain severance protections to the
Executive if the Executive’s employment with the Company is terminated by the
Company under certain circumstances.
NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, including Executive’s
agreement to sign a Separation Agreement and General Release as provided in
Section 6.10 below in the event of a termination of Executive’s employment with
the Company under the terms described herein, the Company and Executive hereby
agree as follows:
TERMS AND CONDITIONS
SECTION 1
AT-WILL EMPLOYMENT


1.The Executive acknowledges and agrees that the Executive’s employment with the
Company is and shall remain “at-will” and the Executive’s employment with the
Company may be terminated at any time and for any reason (or no reason) by the
Company or the Executive, with or without notice.


SECTION 2
DEFINITIONS


2.For purposes of this Agreement, capitalized terms and phrases used herein and
not otherwise defined shall have the meanings ascribed in this Section 2.


(a)    “Annual Cash Bonus” shall mean the amount of bonus actually paid to the
Executive for a given period under the Company’s Management Incentive Plan for
the Executive.
(b)    “Base Salary” shall mean the Executive’s annual base compensation rate
for services paid by the Company to the Executive at the time immediately prior
to the Executive’s termination of employment, as reflected in the Company’s
payroll records or, if higher, the Executive’s annual base compensation rate
immediately prior to a Change in Control. Base Salary shall not include
commissions, bonuses, overtime pay, incentive compensation, benefits paid under
any qualified plan, any group medical, dental or other welfare benefit plan,
non-cash compensation, or any other additional compensation, but shall include
amounts reduced pursuant to the Executive’s salary reduction agreement under
Section 125 or 401(k) of the Internal Revenue Code, if any, or a nonqualified
elective deferred compensation arrangement, if any, to the extent that in each
such case the reduction is to base salary.
(c)    “Board” means the Board of Directors of the Company.
(d)    “Cause” shall mean that the Executive:




--------------------------------------------------------------------------------




(i)has been convicted of, or has entered a pleading of guilty or nolo contendre
to, a felony (other than DUI or similar felony) or any crime involving fraud,
theft, embezzlement or other act of dishonesty involving the Company;


(ii)has knowingly and intentionally participated in fraud, embezzlement, or
other act of dishonesty involving the Company;


(iii)materially fails to attempt in good faith to perform Executive’s duties
required under Executive’s employment by or other relationship with the Company
(it being agreed that failure of the Company to achieve operating results or
similar poor performance of the Company shall not, in and of itself, be deemed a
failure to perform Executive’s duties);


(iv)fails to attempt in good faith to comply with a lawful directive of the CEO
or the Board that is consistent with the Company’s business practices and Code
of Ethics;


(v)engages in willful misconduct for which Executive receives a material and
improper personal benefit at the expense of the Company, or accidental
misconduct resulting in such a benefit which Executive does not promptly report
to the Company and redress promptly upon becoming aware of such benefit;


(vi)in carrying out his duties under this Agreement, has engaged in acts or
omissions constituting gross negligence or willful misconduct resulting in, or
which, in the good faith opinion of the Board, could be expected to result in,
substantial economic harm to the Company;


(vii)has failed for any reason to correct, cease or alter any action or omission
that (A) materially violates or does not conform with the Company’s policies,
standards or regulations in a material way, (B) constitutes a material breach of
this Agreement or the Confidentiality Agreement (as defined below), or (C)
constitutes a material breach of his duty of loyalty to the Company; or


(viii)has disclosed any Proprietary Information (as defined below) without
authorization from the Board, Chief Executive Officer or General Counsel except
as otherwise permitted by this Agreement, another agreement between the parties
or any Company policy in effect at the time of disclosure.


For purposes of the definition of “Cause”, “Company” shall include any
subsidiary, business unit or affiliate of the Company with respect to which
Executive performs Executive’s duties.
(e)    “Change in Control” shall mean the occurrence of any of the following
events: (i) the Board approves a plan of liquidation, dissolution or winding-up
of the Company, (ii) the consummation of a sale or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, (iii) any
“person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (other than the Company, any trustee or other
fiduciary holding securities under any employee benefit plan of the Company,
Gores Building Holdings, LLC. or its affiliates, or any company owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of Common Stock of the Company), becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, (iv) a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being




--------------------------------------------------------------------------------




converted into voting securities of a surviving entity) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; provided,
however, that a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person (other than those
covered by the exceptions in clause (iii) above) acquires more than 50% of the
combined voting power of the Company’s then outstanding securities shall not
constitute a Change in Control of the Company. For the avoidance of doubt (a)
the Company’s initial public offering shall not constitute a “Change in Control”
hereunder and (b) Gores Building Holdings, LLC or any of its affiliates reducing
its equity holdings in the Company, directly or indirectly, shall not, in and of
itself, constitute a Change in Control hereunder, unless such reduction in
equity holdings is part of a transaction that constitutes a Change in Control
pursuant to clauses (iii) of this definition.
(f)    “For Good Reason” shall mean (i) a material diminution in the Executive’s
Base Salary or Target Bonus, or (ii) any requirement that the Executive report
to anyone but (A) the Chief Executive Officer of the ultimate parent entity, or
(B) if the Company becomes a subsidiary or a division of another entity, the
most senior executive of such subsidiary or division.
Notwithstanding the foregoing, no event shall be a Good Reason event unless the
Executive gives the Company written notice thereof within ninety (90) days of
the first occurrence thereof, the Company does not cure such event within thirty
(30) days of the giving of such notice and the Executive does not terminate
employment prior to sixty (60) days after the end of the cure period.
(g)    “Target Bonus” shall mean the Executive’s annual target bonus under the
Company’s Management Incentive Plan in effect for the year of the Executive’s
termination.
(h)    A termination “Without Good Reason” shall mean termination of Executive’s
employment by Executive other than For Good Reason.




--------------------------------------------------------------------------------




SECTION 3
SEVERANCE BENEFITS


3.1    Subject to the terms and conditions of eligibility for Executive’s
receipt of severance benefits under this Agreement, including the timely
execution and delivery (and non-revocation) by Executive of the Separation
Agreement and General Release as set forth in Section 6.11, if Executive’s
employment with the Company is terminated by the Company Without Cause, or by
the Executive For Good Reason, the Company shall pay to Executive, as severance
benefits an amount equal to the sum of (a) Executive’s Base Salary and (b) (i)
Executive’s Target Bonus, in the event Executive is terminated prior to the two
year anniversary of this Agreement or (ii) the average of Executive’s Annual
Cash Bonus over the prior two (2) years, in the event Executive is terminated
following the two year anniversary of this Agreement, which total payment shall
be paid to Executive on a salary continuation basis according to the Company’s
normal payroll practices over the 18 month period following the date the
Executive incurs a Separation from Service, but in no event less frequently than
monthly.


3.2    Notwithstanding anything to the contrary in this Agreement, with respect
to any severance benefits or amounts payable to the Executive under this
Agreement, in no event shall a termination of employment occur under this
Agreement unless such termination constitutes a Separation from Service. For
purposes of this Agreement, a “Separation from Service” shall mean the
Executive’s “separation from service” with the Company as such term is defined
in Treasury Regulation Section 1.409A-1(h) and any successor provision thereto.


3.3    Notwithstanding any other provision of this Agreement, any severance
benefits that would otherwise have been paid before the Company’s first normal
payroll payment date falling on or after the thirtieth (30th) day after the date
on which the Executive incurs a Separation from Service (the “First Payment
Date”) shall be made on the First Payment Date. Each separate severance
installment payment and each other payment that Executive may be eligible to
receive under this Agreement shall be a separate payment under this Agreement
for all purposes.


3.4    Notwithstanding anything to the contrary in this Agreement, to the
maximum extent permitted by applicable law, amounts payable to the Executive
pursuant to this Section 3 shall be made in reliance upon Treas. Reg. Section
1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section 1.409A-1(b)(4)
(Short-Term Deferrals). However, to the extent any such payments are treated as
non-qualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), then if Executive is deemed at
the time of his Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, then to the extent delayed
commencement of any portion of the benefits to which the Executive is entitled
under this Agreement is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, such portion of the Executive’s
termination benefits shall not be provided to the Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the earlier of such dates, all payments deferred pursuant to this Section 3.5
shall be paid in a lump sum to the Executive. Thereafter, payments will resume
in accordance with this Agreement. The determination of whether the Executive is
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of his Separation from Service shall be made by the Company in
accordance with the terms of Section 409A of the Code and applicable guidance
thereunder (including without limitation Treas. Reg. Section 1.409A-1(i) and any
successor provision thereto).






--------------------------------------------------------------------------------




3.5    The Executive shall have no duty or obligation to mitigate the amounts
due under Section 3.1 above and any amounts earned by Executive from other
employment shall not be offset or reduce the amounts due hereunder.


SECTION 4
CERTAIN AGREEMENTS


4.1    Confidentiality.    Executive acknowledges that the Company owns and
shall own and has developed and shall develop proprietary information concerning
its business and its customers and clients (“Proprietary Information”). Such
Proprietary Information includes, among other things, trade secrets, financial
information, product plans, eBusiness strategy, customer lists, marketing plans,
systems, manuals, training materials, forecasts, inventions, improvements,
know-how and other intellectual property, in each case, relating to the
Company’s business. Executive shall, at all times, both during employment by the
Company and thereafter, keep all Proprietary Information in confidence and trust
and shall not use or disclose any Proprietary Information without the written
consent of the Company, except as necessary in the ordinary course of
Executive’s duties. Executive shall keep the terms of this Agreement in
confidence and trust and shall not disclose such terms, except to Executive’s
family, accountants, financial advisors, or attorneys, or as otherwise
authorized or required by law. Executive agrees to execute the Company’s
standard form of confidentiality agreement (the “Confidentiality Agreement”)
applicable to all employees on the Effective Date.
4.2    Company Property.    Executive recognizes that all Proprietary
Information, however stored or memorialized, and all identification cards, keys,
flash drives, computers, mobile phones, Personal Data Assistants, telephone
numbers, access codes, marketing materials, documents, records and other
equipment or property which the Company provides are the sole property of the
Company. Upon termination of employment, Executive shall (1) refrain from taking
any such property from the Company’s premises, and (2) return any such property
in Executive’s possession within ten (10) business days.


4.3    Assignment of Inventions to the Company. Executive shall promptly
disclose to the Company all improvements, inventions, formulas, processes,
computer programs, know-how and trade secrets developed, whether or not
patentable, made or conceived or reduced to practice or developed by Executive,
either alone or jointly with others, during and related to Executive’s
employment and the Company’s business or while using the Company’s equipment,
supplies, facilities or trade secret information (collectively, “Inventions”).
All Inventions, and other intellectual property rights shall be the sole
property of the Company and shall be “works made for hire.” Executive hereby
assigns to the Company any rights Executive may have or acquire in all
Inventions and agrees to perform, during and after employment with the Company,
at the Company’s expense including reasonable compensation to Executive, all
acts reasonably necessary by the Company in obtaining and enforcing intellectual
property rights with respect to such Inventions. Executive hereby irrevocably
appoints the Company and its officers and agents as Executive’s attorney-in-fact
to act for and in Executive’s name and stead with respect to such Inventions.


SECTION 5
COVENANT NOT TO ENGAGE IN CERTAIN ACTS
    
5.1    General.    The parties understand and agree that the purpose of the
restrictions contained in this Section 5 is to protect the goodwill and other
legitimate business interests of the Company, and that the Company would not
have entered into this Agreement in the absence of such restrictions. Executive
acknowledges and agrees that the restrictions are reasonable and do not, and
will not, unduly impair her ability to make a living after the termination of
her employment with the Company. The provisions of this SECTION 5 shall survive
the expiration or sooner termination of this Agreement. For purposes of this




--------------------------------------------------------------------------------




SECTION 5, “Company” shall include any subsidiary, business unit or affiliate of
the Company with respect to which Executive performs Executive’s duties.


5.2    Non-Compete; Non-Diversion. In consideration for this Agreement to employ
Executive and other valuable consideration provided hereunder, Executive agrees
and covenants that during the term of employment and for a period of eighteen
(18) months after the date of the termination of Executive’s employment (the
“Termination Date”), Executive shall not, directly or indirectly, for himself or
herself or any third party, or alone or as a member of a partnership or limited
liability company, or as an officer, director, shareholder, member or otherwise,
engage in the following acts:


(i)    divert or attempt to divert any existing business of the Company provided
that after the Termination Date this shall not prevent normal competitive sales
for a non-Listed Company (as defined below);


(ii)    solicit, induce or entice, or seek to solicit, induce or entice, or
otherwise interfere with the Company’s business relationship with, any customer
of the Company;


(iii)    render any services (whether as an independent contractor or otherwise)
on behalf of any company or line of business that competes anywhere in the
United States with the Company (a “Competing Business”);


(iv)    own or control any interest in (except as a passive investor of less
than two percent (2%) of the capital stock or publicly traded notes or
debentures of a publicly held company), or become an officer, director, partner,
member, or joint venturer of, any Competing Business, provided that after the
Termination Date this shall only apply to the Listed Companies;


(v)    advance credit or lend money to any third party for the purpose of
establishing or operating any Competing Business, provided that after the
Termination Date this shall only apply to the Listed Companies; or


(vi)    with respect to any substantially full time independent contractor of
the Company, employee of the Company or individual who was, at any time during
the three months prior to the Termination Date, an employee of the Company: (A)
hire or retain, or attempt to hire or retain, such individual to provide
services for any third party; or (B) encourage, induce, solicit or attempt to
solicit, divert, cause or attempt to cause, such individual to (1) terminate
and/or leave his or her employment, (2) accept employment with any person or
entity other than the Company, or (3) terminate his or her relationship with the
Company or devote less than his or her full time efforts to the Company.


As used herein, “Listed Company” means one of nine (9) companies that are
material competitors as identified by the Company, provided that the Company may
at any time change such nine (9) companies to alternative competitors so long as
the number does not exceed nine (9), no change can be effective after the
termination of Executive’s employment with the Company and any change shall be
effective thirty (30) days after Executive is given written notice thereof and
only if at the end of such thirty (30) day period the Executive is employed by
the Company. As of the Effective Date, the Listed Companies are Pro Build
Holdings, Inc., 84 Lumber Co., Builders FirstSource, Inc., BMC Select, HD
Supply, Inc., Ganahl Lumber Co., US LBM Holdings, LLC, Carter Lumber Company and
McCoy Corporation (dba McCoy’s Building Supply). The parties acknowledge and
agree that clause (vi) above shall not be violated by general advertising not
targeted at the foregoing people nor serving as a reference upon request of the
foregoing with regard to an entity with which Executive is not associated.




--------------------------------------------------------------------------------




5.3    Cessation/Reimbursement of Payments. If Executive violates any provision
of this SECTION 5, the Company may, upon giving written notice to Executive,
immediately cease all payments and benefits that it may be providing to
Executive pursuant to Section 3, and Executive shall be required to reimburse
the Company for any payments received from, and the cash value of any benefits
provided by, the Company between the first day of the violation and the date
such notice is given; provided, however, that the foregoing shall be in addition
to such other remedies as may be available to the Company and shall not be
deemed to permit Executive to forego or waive such payments in order to avoid
his or her obligations under this SECTION 5; and provided, further, that any
release of claims by Executive pursuant to Section 6.11 shall continue in
effect.


5.4    Survival; Injunctive Relief. Executive agrees that the provisions of this
SECTION 5 shall survive the termination of this Agreement and the termination of
the Executive’s employment. Executive acknowledges that a breach by him or her
of the covenants contained in this SECTION 5 cannot be reasonably or adequately
compensated in damages in an action at law and that such breach will cause the
Company immeasurable and irreparable injury and damage. Executive further
acknowledges that he or she possesses unique skills, knowledge and ability and
that competition in violation of this SECTION 5 would be extremely detrimental
to the Company. By reason thereof, each of the Company and Executive agrees that
the other shall be entitled, in addition to any other remedies it may have under
this Agreement, at law or in equity, or otherwise, to temporary, preliminary
and/or permanent injunctive and other equitable relief to prevent or curtail any
actual or threatened violation of this SECTION 5, without proof of actual
damages that have been or may be caused to the Company by such breach or
threatened breach, and waives to the fullest extent permitted by law the posting
or securing of any bond by the other party in connection with such remedies.


SECTION 6
MISCELLANEOUS


6.1    Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be mailed by certified or registered
mail, postage prepaid, with return receipt requested, telecopy (with hard copy
delivered by overnight courier service), or delivered by hand, messenger or
overnight courier service, and shall be deemed given when received at the
addresses of the parties set forth below, or at such other address furnished in
writing to the other parties hereto:


To the Company:
Stock Building Supply Holdings, Inc.

8020 Arco Corporate Drive, Ste. 400
Raleigh, NC 27617
Attn: General Counsel
Fax: 919-431-1180


To Executive:
at the home address of Executive maintained in the human resource records of the
Company.

6.2    Severability. The parties agree that it is not their intention to violate
any public policy or statutory or common law. In the event that any provision or
portion of this Agreement shall be determined to be invalid or unenforceable for
any reason, in whole or in part, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by law. Without limiting the foregoing, if any portion
of Section 5 is held to be unenforceable, the maximum enforceable restriction of
time, scope of activities and geographic area will be substituted for any such
restrictions held unenforceable.






--------------------------------------------------------------------------------




6.3    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina without
regard to its principles of conflicts of laws. Executive agrees to submit to the
jurisdiction of the State of North Carolina; agrees that any dispute concerning
the interpretation or application of this Agreement shall be heard by A JUDGE
AND NOT A JURY; and agrees that any dispute shall be brought exclusively in a
state or federal court of competent jurisdiction in North Carolina. Executive
waives any and all objections to jurisdiction or venue.


6.4    Survival. The covenants and agreements of the parties set forth in
Sections 4, 5 and 6 are of a continuing nature and shall survive the expiration,
termination or cancellation of this Agreement, irrespective of the reason
therefor.


6.5    Entire Agreement. This Agreement contains the entire understanding
between the parties hereto with respect to the terms of employment,
compensation, benefits, and covenants of Executive, and supersede all other
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between Executive and the
Company relating to the subject matter of the Agreement, which such other prior
and contemporaneous agreements and understandings, inducements or conditions
shall be deemed terminated effective immediately. For the avoidance of doubt,
the parties agree that any and all indemnification agreements between Executive
and the Company shall continue in full force unimpaired by this Agreement.
Notwithstanding the foregoing, Executive acknowledges that the Confidentiality
Agreement shall continue in effect during the term of Executive’s employment.


6.6    Binding Effect, Etc.    This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and the Company’s
successors and assigns, including any direct or indirect successor by purchase,
merger, consolidation, reorganization, liquidation, dissolution, winding up or
otherwise with respect to all or substantially all of the business or assets of
the Company, and the Executive’s spouse, heirs, and personal and legal
representatives.


6.7    Counterparts; Amendment. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
amended or modified only by written instrument duly executed by the Company and
Executive.


6.8    Voluntary Agreement. Executive has read this Agreement carefully and
understands and accepts the obligations that it imposes upon Executive without
reservation. No other promises or representations have been made to Executive to
induce Executive to sign this Agreement. Executive is signing this Agreement
voluntarily and freely.


6.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors, assigns
(including any direct or indirect successor, spouses, heirs and personal and
legal representatives. Any such successor or assign of the Company shall be
included in the term “Company” as used in this Agreement.


6.10    Release of Claims. In consideration for the compensation and other
benefits provided pursuant to this Agreement, Executive agrees to execute a
“Separation Agreement and General Release” form substantially in the form of
Exhibit A attached hereto and incorporated herein by this reference. The
Company’s obligation to pay severance benefits pursuant to Section 3.1 is
expressly conditioned on Executive’s execution and delivery of such Separation
Agreement and General Release no later than forty-five (45) days after the date
the Executive incurs a Separation from Service without revoking it for a period
of seven (7) days following delivery. Executive’s failure to execute and deliver
such Separation Agreement




--------------------------------------------------------------------------------




and General Release within such forty-five (45) day time period (or Executive’s
subsequent revocation of such Separation Agreement and General Release) will
void the Company’s obligation to pay severance benefits under this Agreement.


6.11    Confidentiality Of Previous Employers’ Information. The Company
acknowledges that the Executive may have had access to confidential and
proprietary information of his previous employer(s) and that Executive may be
obligated to maintain the confidentiality of such information, not use such
information or not to provide certain services to the Company, in each case
pursuant to applicable law and/or any contractual relationship between Executive
and a previous employer. The Company hereby instructs Executive as follows: (1)
Executive shall not disclose any such confidential or proprietary information to
the Company or any of its affiliates, (2) Executive shall not use any such
confidential or proprietary information in connection with his employment with
the Company, and (3) Executive shall not perform any services for the benefit of
the Company that would cause Executive to be in breach of his obligations owed
to any previous employer or other third party. If the Company requests Executive
to provide any such services or to disclose any such information, Executive will
advise the Company that he or she is prohibited from doing so. Executive agrees
to indemnify, defend and hold the Company and its affiliates harmless from and
against any claims, losses or liabilities (including reasonable attorneys’ fees)
incurred by the Company or any of its affiliates as a result of any breach by
Executive of this Section 6.11.


6.12    In-kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, in-kind benefits and reimbursements provided under
this Agreement during any tax year of the Executive shall not affect in-kind
benefits or reimbursements to be provided in any other tax year of the
Executive, except for the reimbursement of medical expenses referred to in
Section 105(b) of the Code, and are not subject to liquidation or exchange for
another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to the Executive as soon as
administratively practicable following such submission, but in no event later
than December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This Section 6.12 shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to the Executive.


6.13    Section 409A. This Agreement is intended to be written, administered,
interpreted and construed in a manner such that no payment or benefits provided
under this Agreement become subject to (a) the gross income inclusion set forth
within Code Section 409A(a)(1)(A) or (b) the interest and additional tax set
forth within Code Section 409A(a)(1)(B) (together, referred to herein as the
“Section 409A Penalties”), including, where appropriate, the construction of
defined terms to have meanings that would not cause the imposition of Section
409A Penalties. In no event shall the Company be required to provide a tax
gross-up payment to Executive or otherwise reimburse Executive with respect to
Section 409A Penalties. In the event that following the date hereof the Company
reasonably determines that any compensation or benefits payable under this
Agreement may be subject to Section 409A of the Code, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A of the Code and/or preserve the
intended tax treatment of the compensation and benefits provided with respect to
this Agreement or (y) comply with the requirements of Section 409A of the Code
and related Department of Treasury guidance.


[signatures on following page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


COMPANY:    
 
EXECUTIVE:
 
 
 
 
STOCK BUILDING SUPPLY
 
 
HOLDINGS, INC.
 
 
 
 
 
 
By:
/s/ Bryan J. Yeazel
 
/s/ Lisa M. Hamblet    
Name:
Bryan J. Yeazel
 
Lisa M. Hamblet
Its:
Executive Vice President, Chief
 
 
 
Administrative officer and
 
 
 
General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 































































Signature Page to Employment Agreement




--------------------------------------------------------------------------------




EXHIBIT A


SEPARATION AGREEMENT AND GENERAL RELEASE
This Separation Agreement and General Release (this “Agreement”) is made as of
________________________ by and between LISA M. HAMBLET (“Executive”) and STOCK
BUILDING SUPPLY HOLDINGS, INC. (the “Company”). For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:
1.Termination of Employment. The parties agree that Executive’s employment with
the Company and all of its affiliates is terminated effective as of
_____________ (the “Effective Date”).


2.Payments Due to Executive. Executive acknowledges receipt of $______________
from the Company, representing Executive’s accrued but unpaid Base Salary
through the Effective Date. Other than as expressly set forth in this Section,
Executive is not entitled to any consulting fees, wages, accrued vacation pay,
benefits or any other amounts with respect to his employment through the
Effective Date.


3.Severance Benefits and Continuing Health Insurance Coverage. In consideration
of Executive’s execution and non-revocation of this Agreement, the Company
agrees to pay to Executive the amounts provided in Section 3.1 of that certain
Employment Agreement, dated as of [DATE] by and between the Executive and the
Company.


4.General Release.


(a)Executive, on behalf of Executive, his or her heirs, executors, personal
representatives, administrators and assigns, irrevocably, knowingly and
unconditionally releases, remises and discharges the Company, its parents, all
current or former affiliated or related companies of the Company and its parent,
partnerships, or joint ventures, and, with respect to each of them, all of the
Company’s or such related entities’ predecessors and successors, and with
respect to each such entity, its officers, directors, managers, Executives,
equity holders, advisors and counsel (collectively, the “Company Parties”) from
any and all actions, causes of action, charges, complaints, claims, damages,
demands, debts, lawsuits, rights, understandings and obligations of any kind,
nature or description whatsoever, known or unknown (collectively, the “Claims”),
arising out of or relating to the Executive’s employment with the Company and/or
the separation of Executive from the Company.


(b)This general release of Claims by Executive includes, without limitation, (i)
all Claims based upon actions or omissions (or alleged actions or omissions)
that have occurred up to and including the date of this Agreement, regardless of
ripeness or other limitation on immediate pursuit of any Claim in the absence of
this Agreement; (ii) all Claims relating to or arising out of Executive’s
employment with and separation from the Company; (iii) all Claims (including
Claims for discrimination, harassment, and retaliation) arising under any
federal, state or local statute, regulation, ordinance, or the common law,
including without limitation, Claims arising under Title VII of the Civil Rights
Act of 1964, the Americans With Disabilities Act, the Age Discrimination in
Employment Act, as amended, the Family and Medical Leave Act and the Executive
Retirement Income Security Act of 1974, the Civil Rights Act of 1991, the Equal
Pay Act, the Fair labor Standards Act, 42 U.S.C. § 1981, and any other federal
or state law, local ordinance or common law including for wrongful discharge,
breach of implied or express contract, intentional or negligent infliction of
emotional distress, defamation or other tort; and (iv) all Claims for
reinstatement, attorney’s fees, interest, costs, wages or other compensation.




--------------------------------------------------------------------------------






(c)Executive agrees that there is a risk that each and every injury which he or
she may have suffered by reason of his or her employment relationship might not
now be known, and there is a further risk that such injuries, whether known or
unknown at the date of this Agreement, might become progressively worse, and
that as a result thereof further damages may be sustained by Executive;
nevertheless, Executive desires to forever and fully release and discharge the
Company Parties, and he or she fully understands that by the execution of this
Agreement no further claims for any such injuries may ever be asserted.    


(d)This general release does not release any Claim that relates to: (i)
Executive’s right to enforce this Agreement; (ii) any rights Executive may have
to indemnification from personal liability or to protection under any insurance
policy maintained by the Company, including without limitation any general
liability, EPLI, or directors and officers insurance policy or any contractual
indemnification agreement; (iii) Executive’s right, if any, to
government-provided unemployment and worker’s compensation benefits; or (iv)
Executive’s rights under any Company Executive benefit plans (i.e. health,
disability or retirement plans), which by their explicit terms survive the
termination of Executive’s employment.


(e)Executive agrees that the consideration set forth in Paragraph 3 above shall
constitute the entire consideration provided under this Agreement, and that
Executive will not seek from the Company Parties any further compensation or
other consideration for any claimed obligation, entitlement, damage, cost or
attorneys’ fees in connection with the matters encompassed by this Agreement.


(f)Executive understands and agrees that if any facts with respect to this
Agreement or Executive’s prior treatment by or employment with the Company are
found to be different from the facts now believed to be true, Executive
expressly accepts, assumes the risk of, and agrees that this Agreement shall
remain effective notwithstanding such differences. Executive agrees that the
various items of consideration set forth in this Agreement fully compensate for
said risks, and that Executive will have no legal recourse against the Company
in the event of discovery of a difference in facts.


(g)Executive agrees to the release of all known and unknown claims, including
expressly the waiver of any rights or claims arising out of the Federal Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), and in
connection with such waiver of ADEA claims, and as provided by the Older Worker
Benefit Protection Act, Executive understands and agrees as follows:


i
Executive has the right to consult with an attorney before signing this
Agreement, and is hereby advised to do so;



ii
Executive shall have a period of forty-five (45) days from the Termination Date
(or from the date of receipt of this Agreement if received after the Termination
Date) in which to consider the terms of the Agreement (the “Review Period”).
Executive may at his or her option execute this Agreement at any time during the
Review Period. If the Executive does not return the signed Agreement to the
Company prior to the expiration of the 45 day period, then the offer of
severance benefits set forth in this Agreement shall lapse and shall be
withdrawn by the Company;



iii
Executive may revoke this Agreement at any time during the first seven (7) days
following Executive’s execution of this Agreement, and this Agreement and
release shall not be effective or enforceable until the seven-day period has
expired (“Revocation Period Expiration Date”). Notice of a revocation by the
Executive must be made to the designated representative of the Company (as
described below) within the seven (7) day period after Executive signs this
Agreement. If Executive revokes this Agreement, it shall not be effective or
enforceable. Accordingly, the “Effective Date” of this





--------------------------------------------------------------------------------




Agreement shall be on the eighth (8th) day after Executive signs the Agreement
and returns it to the Company, and provided that Executive does not revoke the
Agreement during the seven (7) day revocation period;


In the event Executive elects to revoke this release pursuant to Paragraph
4(g)iii above, Executive shall notify Company by hand-delivery, express courier
or certified mail, return receipt requested, within seven (7) days after signing
this Agreement to: General Counsel, Stock Building Supply Holdings, Inc., 8020
Arco Corporate Drive, Suite 400, Raleigh, North Carolina 27617. In the event
that Executive exercises his or her right to revoke this release pursuant to
Paragraph 4(g)iii above, any and all obligations of Company under this Agreement
shall be null and void. Executive agrees that by signing this Agreement prior to
the expiration of the forty-five (45) day period he or she has voluntarily
waived his or her right to consider this Agreement for the full forty-five (45)
day period.
EXECUTIVE AGREES THAT THE CONSIDERATION RECEIVED BY HIM OR HER UNDER THIS
AGREEMENT, INCLUDING THE PAYMENTS DESCRIBED ABOVE, IS IN FULL AND COMPLETE
SATISFACTION OF ANY CLAIMS THAT EXECUTIVE MAY HAVE, OR MAY HAVE HAD, ARISING OUT
OF EXECUTIVE’S EMPLOYMENT WITH COMPANY (INCLUDING FOR THE AVOIDANCE OF DOUBT,
ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT EMPLOYMENT, UP
TO THE DATE OF EXECUTION OF THIS AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE OR
SHE UNDERSTANDS THAT, BY ENTERING INTO THIS AGREEMENT, HE OR SHE NO LONGER HAS
THE RIGHT TO ASSERT ANY CLAIM OR LAWSUIT OF ANY KIND ATTEMPTING TO RECOVER MONEY
OR ANY OTHER RELIEF AGAINST THE COMPANY PARTIES FOR ACTS OR INJURIES ARISING OUT
OF EXECUTIVE’S FORMER EMPLOYMENT BY COMPANY (INCLUDING FOR THE AVOIDANCE OF
DOUBT, ALL OF ITS SUBSIDIARIES OR AFFILIATES) OR THE TERMINATION OF THAT
EMPLOYMENT. Such claims further include any claims Executive may have pursuant
to an internal grievance procedure at Company (including for the avoidance of
doubt, all of its subsidiaries or affiliates). Executive does not waive any
rights or claims that may arise after the date this Agreement is executed.
5.Review of Agreement; No Assignment of Claims. Executive represents and
warrants that he or she (a) has carefully read and understands all of the
provisions of this Agreement and has had the opportunity for it to be reviewed
and explained by counsel to the extent Executive deems it necessary, (b) is
voluntarily entering into this Agreement, (c) has not relied upon any
representation or statement made by the Company or any other person with regard
to the subject matter or effect of this Agreement, (d) has not transferred or
assigned any Claims and (e) has not filed any complaint or charge against any of
the Company Parties with any local, state, or federal agency or court.


6.No Claims. Each party represents that it has not filed any Claim against the
other Party with any state, federal or local agency or court and that it will
not file any Claim at any time regarding the matters covered by this Agreement;
provided, however, that nothing in this Agreement shall be construed to prohibit
Executive from filing a Claim, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission; provided, further, that Executive acknowledges that he or she will
not be entitled to recover any monetary or other damages in connection with or
as a result of any such EEOC or state FEP agency proceeding.


7.Interpretation. This Agreement shall take effect as an instrument under seal
and shall be governed and construed in accordance with the laws of the State of
North Carolina without regard to provisions or principles thereof relating to
conflict of laws.




--------------------------------------------------------------------------------






8.Agreement as Defense. This Agreement may be pleaded as a full and complete
defense to any subsequent action or other proceeding arising out of, relating
to, or having anything to do with any and all Claims, counterclaims, defenses or
other matters capable of being alleged, which are specifically released and
discharged by this Agreement. This Agreement may also be used to abate any such
action or proceeding and/or as a basis of a cross-complaint for damages.


9.Nondisclosure of Agreement. The terms and conditions of this Agreement are
confidential. Executive agrees not to disclose the terms of this Agreement to
anyone except immediate family members and Executive’s attorneys and financial
advisers. Executive further agrees to inform these people that the Agreement is
confidential and must not be disclosed to anyone else. Executive may disclose
the terms of this Agreement if compelled to do so by a court, but Executive
agrees to notify the Company immediately if anyone seeks to compel Executive’s
testimony in this regard, and to cooperate with the Company if the Company
decides to oppose such effort. Executive agrees that disclosure by Executive in
violation of this Agreement would cause so much injury to the Company that money
alone could not fully compensate the Company and that the Company is entitled to
injunctive and equitable relief. Executive also agrees that the Company would be
entitled to recover money from Executive if this Agreement were violated.


10.Ongoing Covenants. Executive acknowledges that nothing in this Agreement
shall limit or otherwise impact Executive’s continuing obligations of
confidentiality to the Company in accordance with Company policy and applicable
law, or any applicable Company policies or agreements between the Company and
Executive with respect to non-competition or non-solicitation, and Executive
covenants and agrees to abide by all such continuing obligations.


11.No Adverse Comments. For two (2) years, Executive and the Company agree not
to make, issue, release or authorize any written or oral statements, derogatory
or defamatory in nature, about the other (which in the case of the Company shall
include its affiliates or their respective products, services, directors,
officers or Executives), provided that the foregoing shall not be violated by
truthful testimony in response to legal process, normal competitive statements,
rebuttal of statements by the other or actions to enforce the party’s rights.


12.Integration; Severability. The terms and conditions of this Agreement
constitute the entire agreement between Company and Executive and supercede all
previous communications, either oral or written, between the parties with
respect to the subject matter of this Agreement. No agreement or understanding
varying or extending the terms of this Agreement shall be binding upon either
party unless in writing signed by or on behalf of such party. In the event that
a court finds any portion of this Agreement unenforceable for any reason
whatsoever, Company and Executive agree that the other provisions of the
Agreement shall be deemed to be severable and will continue in full force and
effect to the fullest extent permitted by law.


EXECUTIVE ACKNOWLEDGES THE FOLLOWING: HE OR SHE HAS ENTERED INTO THIS AGREEMENT
KNOWINGLY, VOLUNTARILY AND OF HIS OR HER OWN FREE WILL WITH A FULL UNDERSTANDING
OF ITS TERMS; HE OR SHE HAS READ THIS AGREEMENT; THAT HE OR SHE FULLY
UNDERSTANDS ITS TERMS; THAT EXECUTIVE IS ADVISED TO CONSULT AN ATTORNEY FOR
ADVICE; THAT HE OR SHE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTING THIS AGREEMENT; THAT HE OR SHE HAS HAD AMPLE TIME TO CONSIDER HIS OR
HER DECISION BEFORE ENTERING INTO THE AGREEMENT. EXECUTIVE ACKNOWLEDGES THAT HE
OR SHE IS SATISFIED WITH THE




--------------------------------------------------------------------------------




TERMS OF THIS AGREEMENT AND AGREES THAT THE TERMS ARE BINDING UPON HIM OR HER.
IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.




--------------------------------------------------------------------------------




EXECUTIVE ACKNOWLEDGES THAT HE HAS BEEN ADVISED BY THE COMPANY OF HIS ABILITY TO
TAKE ADVANTAGE OF THE CONSIDERATION PERIOD AFFORDED BY PARAGRAPH 4 ABOVE AND
THAT HE HAS THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT.
IN WITNESS WHEREOF, the parties have executed this Agreement with effect as of
the date first above written.
    


________________________________________    
LISA M. HAMBLET




STOCK BUILDING SUPPLY HOLDINGS, INC.






By: _______________________________________    
Name:
Title:






